UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-4211


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

GLEN RANGER,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
Richard D. Bennett, District Judge. (1:18-cr-00340-RDB-1)


Submitted: July 21, 2020                                    Decided: September 16, 2020


Before MOTZ, HARRIS, and RICHARDSON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James Wyda, Federal Public Defender, Cullen Macbeth, Assistant Federal Public
Defender, OFFICE OF THE FEDERAL PUBLIC DEFENDER, Baltimore, Maryland, for
Appellant. Robert Hur, United States Attorney, Jason D. Medinger, Assistant United States
Attorney, Barbara S. Sale, Special Assistant United States Attorney, OFFICE OF THE
UNITED STATES ATTORNEY, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Glen Ranger pled guilty, pursuant to a plea agreement, to two counts of producing

child pornography, in violation of 18 U.S.C. § 2251(a). The district court varied downward

from Ranger’s Sentencing Guidelines range and sentenced Ranger to a total of 480 months’

incarceration. On appeal, Ranger argues that his sentence is procedurally unreasonable

because the district court failed to consider his argument that the child pornography

Guidelines should not be entitled to deference. Ranger also argues that his sentence is

substantively unreasonable because, in fashioning Ranger’s sentence, the district court

considered the possibility that Ranger would earn good-conduct time credits while

incarcerated. We affirm.

       We review a criminal sentence for both procedural and substantive reasonableness

“under a deferential abuse-of-discretion standard.” Gall v. United States, 552 U.S 38, 41

(2007). In determining procedural reasonableness, we consider whether the district court

properly calculated the defendant’s advisory Guidelines range, gave the parties an

opportunity to argue for an appropriate sentence, considered the 18 U.S.C. § 3553(a)

sentencing factors, and sufficiently explained the selected sentence. Id. at 49-51. If there

is no significant procedural error, then we consider the sentence’s substantive

reasonableness under “the totality of the circumstances.” Id. “Any sentence that is within

or below a properly calculated Guidelines range is presumptively reasonable.” United

States v. White, 810 F.3d 212, 230 (4th Cir. 2016) (internal quotation marks omitted).

       For a sentence to be procedurally reasonable, the “district court must address or

consider all non-frivolous reasons presented for imposing a different sentence and explain

                                             2
why [it] has rejected those arguments.” United States v. Ross, 912 F.3d 740, 744 (4th Cir.),

cert. denied, 140 S. Ct. 206 (2019). “The sentencing judge should set forth enough to

satisfy the appellate court that he has considered the parties’ arguments and has a reasoned

basis for exercising his own legal decision-making authority.” United States v. Blue, 877

F.3d 513, 518 (4th Cir. 2017) (internal quotation marks omitted). “[T]he district court must

provide some individualized assessment justifying the sentence imposed and rejection of

arguments for a higher or lower sentence based on § 3553.” Ross, 912 F.3d at 744 (internal

quotation marks omitted). And while “it is sometimes possible to discern a sentencing

court’s rationale from the context surrounding its decision,” we “may not guess at the

district court’s rationale, searching the record for statements by the Government or defense

counsel or for any other clues that might explain a sentence.” Id. at 745 (internal quotation

marks omitted). However, in certain circumstances, “[t]he context surrounding a district

court’s explanation may imbue it with enough content for us to evaluate both whether the

court considered the § 3553(a) factors and whether it did so properly.” United States v.

Montes-Pineda, 445 F.3d 375, 381 (4th Cir. 2006). Such contextual indicators may exist

when “the sentence imposed is explicitly tailored to address a defendant’s individual

characteristics.” Blue, 877 F.3d at 521.

       The district court did not explicitly reject Ranger’s argument that the child

pornography Guidelines should not be entitled to deference. However, the court mentioned

multiple times that that it did not presume that the Guidelines were reasonable. It also

stated: “The sentencing guideline calculation reflects the gravity of your crime, and the



                                             3
sentencing guideline calculation indeed recommends life—life imprisonment.” * Further,

the court imposed a sentence that was explicitly tailored to address Ranger’s individual

characteristics by repeatedly noting Ranger’s defiant attitude and crafting a sentence that

provided Ranger an opportunity for release near his 90th birthday.               Under these

circumstances, we conclude that the district court adequately addressed Ranger’s non-

frivolous arguments for a below-Guidelines sentence.

         Next, Ranger argues that his sentence is substantively unreasonable because the

district court considered the possibility that he would earn good-conduct time credits while

incarcerated. Ranger maintains that by considering those potential credits in fashioning

his sentence, the district court relied on an improper factor outside of § 3553(a) and rejected

policies articulated by Congress. We recently addressed this argument and held that

recognizing the chance that a defendant could earn good-conduct time credits when

calculating the length of the defendant’s sentence does not render the sentence

substantively unreasonable. United States v. Fowler, 948 F.3d 663, 669-72 (4th Cir. 2020)

(noting district court’s consideration of good-time credits fell under § 3553(a) factors).

Ranger’s challenge to the substantive reasonableness of his sentence is therefore without

merit.




         *
        Ranger’s total offense level and criminal history category directed an advisory
Sentencing Guidelines range of life imprisonment. However, the statutory maximum
sentence for each count was 360 months, making Ranger’s applicable Guidelines range
720 months imprisonment. 18 U.S.C. § 2251(a), (e); USSG § 5G1.2(b).

                                              4
      Accordingly, we affirm the district court’s judgment. We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            5